                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Case No. 10-CR-04044-SRB-1
                                                    )       Case No. 10-CR-04058-SRB-1
RICHARD WAYNE BILLINGSLEY,                          )
                                                    )
       Defendant.                                   )

                                            ORDER

       Before the Court is Defendant Richard Wayne Billingsley’s pro se Motion to Terminate

Supervised Release. (Case No. 10-CR-04044-1, Doc. #61; Case No. 10-CR-04058-1, Doc. #75.)

For the reasons stated below, the motion is denied without prejudice.

       In 2011, Defendant Billingsley pled guilty in Case No. 10-CR-04044-01 to possession with

intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1). That same year,

Defendant Billingsley also pled guilty in Case No. 10-CR-04058-01 to possession of counterfeit

obligations in violation of 18 U.S.C. § 472. The Honorable Nanette K. Laughrey originally

sentenced Defendant Billingsley to a 151-month term of imprisonment in each case, to be served

concurrently, followed by a three-year term of supervised release. In 2017, those sentences were

subsequently reduced to 121-month terms of imprisonment. Both cases were reassigned to the

undersigned on March 15, 2019.

        Defendant Billingsley’s term of supervised release commenced on April 4, 2019. To date,

he has completed approximately twenty months of his three-year term of supervised release. On

December 7, 2020, Defendant Billingsley filed the instant motion requesting early termination of

his supervised release, stating his good conduct while on supervision warrants early termination.




         Case 2:10-cr-04044-SRB Document 64 Filed 12/16/20 Page 1 of 2
        The Court may “terminate a term of supervised release and discharge the defendant released

at any time after the expiration of one year of supervised release . . . if it is satisfied that such action

is warranted by the conduct of the defendant released and the interest of justice[.]” 18 U.S.C.

§ 3583(e)(1). The Court commends Defendant Billingsley on his positive conduct while under

court supervision. However, given the seriousness of his underlying offenses, the Court finds the

interest of justice does not warrant early termination of Defendant Billingsley’s supervised release

at this time. Defendant Billingsley may, however, renew his request once he has completed

twenty-four months of his thirty-six month term of supervised release.

        Accordingly, it is hereby ORDERED that Defendant Billingsley’s pro se Motion to

Terminate Supervised Release (Case No. 10-CR-04044-1, Doc. #61; Case No. 10-CR-04058-1,

Doc. #75) is DENIED without prejudice to refiling at a later date.

        IT IS SO ORDERED.

                                                          /s/ Stephen R. Bough
                                                          STEPHEN R. BOUGH
                                                          UNITED STATES DISTRICT JUDGE
Dated: December 16, 2020




                                                     2

          Case 2:10-cr-04044-SRB Document 64 Filed 12/16/20 Page 2 of 2
